UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7919


LORENZO BUTTS, JR.,

                  Plaintiff - Appellant,

             v.

JON MICHAEL BABINEAU, Attorney,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00309-JBF-TEM)


Submitted:    March 12, 2009                   Decided:    March 16, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lorenzo Butts, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lorenzo    Butts    appeals    the     district    court’s      order

denying   relief   on   his     complaint   filed    pursuant    to    42   U.S.C.

§ 1983 (2006), and Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).              We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                Butts v. Babineau,

No. 2:08-cv-00309-JBF-TEM (E.D. Va. July 28, 2008).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials     before     the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                       2